                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

PATRICIA A. FENTRESS                                                                    PLAINTIFF

v.                                                    CIVIL ACTION NO. 3:18-CV-00447-RGJ

LOUISVILLE FEDERAL CREDIT UNION et al.                                               DEFENDANTS


                                   MEMORANDUM OPINION

        Plaintiff Patricia A. Fentress initiated this pro se action on July 10, 2018, and filed a

generic non-prisoner application to proceed without prepayment of fees (DN 3). Because the

form Plaintiff completed did not provide the Court with sufficient information to determine

whether her application should be granted, the Court ordered Plaintiff to complete and file the

non-prisoner application to proceed without prepayment of fees form used by this Court within

30 days from the entry date of the Order (DN 5). Plaintiff was warned that her failure to timely

comply with this Order would result in the dismissal of this action. Over 30 days have passed

since the entry of the Order, and Plaintiff has not complied with the Order or taken any action in

this case.

        Rule 41(b) authorizes the involuntary dismissal of an action if a plaintiff fails to

prosecute or to comply with an order of the court. See Jourdan v. Jabe, 951 F.2d 108, 109

(6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district court to enter a sua

sponte order of dismissal.”). The Sixth Circuit has explicitly held that “the lenient treatment

generally accorded to pro se litigants has limits. Where, for example, a pro se litigant fails to

comply with an easily understood court-imposed deadline, there is no basis for treating that party

more generously than a represented litigant.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.

1996) (citing Jourdan v. Jabe, 951 F.2d at 110). “Further, the United States Supreme Court has
recognized that courts have an inherent power to manage their own affairs and may dismiss a

case sua sponte for lack of prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir.

2004) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Thus, because Plaintiff has failed to comply with a straightforward Order of this Court

(DN 5) or to take any action in response to the Court’s Order, the Court concludes that she has

abandoned any interest in prosecuting this action. As such, the Court will dismiss this action by

separate Order.

Date:   December 10, 2018




cc: Plaintiff, pro se
    Counsel of Record
A961.011




                                                 2
